Per Curiam:
The fourth item or clause in the will of Thomas Cochran was before us for construction in Titzell v. Cochran, 8 Cent. R. 513, and we then decided that Thomas P. Cochran toot a fee-tail. The whole of the will was not before us in that case; the fourth item only was considered. We have now the entire will, and it is contended that when the fourth item is read in connection with the other portions of said will, it should receive a different construction. A careful consideration of the subject leads us to a different conclusion, and we adhere to the views formerly expressed. The opinion of the learned judge below is so full and accurate that we are spared a further discussion of the case.
Judgment affirmed.